Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
December 1, 2011, by and between AOL INC. (the “Company”), a New York
Corporation with an address at 770 Broadway, New York, New York 10003, and John
Reid-Dodick (“Employee”).

WHEREAS, Company desires to retain the services of Employee as an Executive Vice
President of Human Resources; and

WHEREAS, Company and Employee desire to enter into this Agreement to set forth
the terms and conditions of the employment relationship between Company and
Employee;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Term. Employee’s term of employment (the “Employment Term”) under this
Agreement shall be four (4) years, commencing on December 5, 2011, and shall
continue for a period through and including December 4, 2015, (“Term Date”),
subject to the following provisions for extension and the provisions regarding
earlier termination set form in this Agreement. If at the Term Date, Employee’s
employment has not been terminated previously, and Employee and Company have not
agreed to an extension or renewal of this Agreement or to the terms of a new
employment agreement, then Employee’s Employment Term shall continue on a
month-to-month basis, and Employee shall continue to be employed by Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 30 days’ written notice delivered to the other party (which notice may
be delivered by either party at any time on or after a date which is 30 days
before the Term Date). If Company elects to give notice of termination under
this paragraph 1 and the basis for such termination is not one of the grounds
for termination set forth in paragraphs 5.B. or 5.C., then Employee’s
termination shall be deemed a termination without Cause under paragraph 5.A,
even if the termination becomes effective after the Term Date. If Employee
elects to give notice of termination under this paragraph 1, and the basis for
such termination is not one of the grounds for termination set forth in
paragraph 5.E, then Employee’s termination shall be deemed a voluntary
resignation not for Good Reason under paragraph 5.D.

2. Duties; Conditions of Employment.

A. Duties. Employee shall perform all duties incident to the position of the
Executive Vice President of Human Resources of Company as well as any other
duties as may from time to time be assigned by the Chief Executive Officer of
Company (the “CEO”), which duties and authority shall be consistent, and those
normally associated, with Employee’s position, and agrees to abide by all
Company by-laws, policies, practices, procedures, or rules, including the
Company’s Standards of Business Conduct (“SBC”). Employee shall report directly
to the CEO. Employee will be expected to perform services for Company at
Company’s New York City office, subject to such travel as may be required in the
performance of Employee’s duties.



--------------------------------------------------------------------------------

B. Conditions of Employment.

(i) Employee’s employment is contingent on submission of satisfactory proof of
eligibility to work in the United States. Employee must bring documentary proof
of eligibility to work in the United States on the first day of work. Employee
should contact Company with any questions about what documents are acceptable
for this purpose.

(ii) Employee’s employment is contingent upon the results of a pre-employment
background check, which may include confirmation of Employee’s Social Security
number, verification of prior employment, verification of education, if
applicable, and a criminal records check, all to be conducted in accordance with
applicable law. If the results of the background check are not satisfactory, or
if Company determines that Employee has falsified or failed to disclose relevant
information on Employee’s application, Company reserves the right to terminate
Employee’s employment, and Employee will not be eligible for the severance
benefits outlined in paragraph 5A. If Employee’s background check is not fully
completed and assessed prior to the beginning of his employment, Employee
represents and confirms that he has fully and accurately completed all
information that Company has requested relating to his background check, and
Employee explicitly understands and agrees that (i) his continued employment
with the Company is conditioned on his satisfactory completion of the background
check, as determined by the Company in its sole discretion, and (ii) the Company
will terminate Employee’s employment if the results of his background check are
not satisfactory.

3. Exclusive Services and Best Efforts. Employee agrees to devote his best
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to his position, and to this end, he will devote his full time and
attention exclusively to the business and affairs of Company. Employee is not
precluded from performing any charitable or civic duties, provided that such
duties do not interfere with the performance of his duties as an employee of the
Company, do not violate the SBC or the Confidentiality and Invention Assignment
Agreement (“Confidentiality Agreement”), or cause a conflict of interest.
Employee may sit on the boards of non-Company entities during employment only if
first approved in writing by the Company’s Chief Compliance Officer.
Notwithstanding the above, the Company confirms its approval for Employee to
continue serving as the Chair of The Purnell School Board of Trustees so long as
such service does not interfere with the performance of his duties hereunder.

4. Compensation and Benefits.

A. Base Salary. During the Employment Term, Company shall pay Employee a base
salary at the rate of no less than $ 20,833.34 semi-monthly, less applicable
withholdings, which is $500,000.16 on an annual basis (“Base Salary”).
Employee’s Base Salary will be reviewed annually during the Employment Term and
may be increased based on Employee’s individual performance or increases in
competitive market conditions. Employee’s Base Salary may be decreased upon
mutual consent of Company and Employee.

B. Signing Payments. In order to compensate Employee for certain benefits and
payments he forfeited when he ceased employment with his former employer, and
upon this Agreement becoming effective and Employee commencing employment with
the Company, Employee is eligible to receive a payment of $120,000.00, less
applicable withholdings, to be paid the second payroll period following

 

2



--------------------------------------------------------------------------------

Employee’s first day of employment. As a condition to receiving the payment
required by this Paragraph, no later than the close of the first week in which
the Employee commences employment with the Company, Employee must provide the
Company with appropriate documentation to support his estimates of the amounts
of the equity-based awards and bonuses that he forfeited when he ceased
employment with his former employer. If Employee resigns during the first 12
months of employment, Employee agrees that he will repay the entire net amount
of the payment required by this Paragraph to the Company within 30 days of
Employee’s resignation.

C. Annual Bonus. In addition to Employee’s Base Salary, Employee will be
eligible to participate in the Company’s Annual Bonus Plan (“ABP”), pursuant to
its terms as determined by the Company from time to time. Pursuant to the ABP,
the Company will review its overall performance and Employee’s individual
performance and will determine Employee’s bonus under the ABP, if any (“Bonus”).
Although as a general matter in cases of satisfactory individual performance,
the Company would expect to pay a Bonus at the target level provided for in the
ABP where the Company has met target performance with respect to the financial
metrics measuring performance for a given year, the Company does not commit to
paying any Bonus, and Employee’s Bonus may be negatively affected by the
exercise of the Company’s discretion or by overall Company performance. Although
any Bonus (and its amount, if a Bonus is paid) is fully discretionary,
Employee’s target Bonus opportunity each fiscal year during the Employment Term
is one-hundred percent (100%) of the Employee’s Base Salary. Employee is not
eligible to participate in the current year ABP; however, Employee will be
eligible to participate in the ABP for the following year, beginning January 1.

D. Equity Incentive Awards.

(i) During Employee’s employment, he will be eligible to participate in any
grants or awards of long term equity incentives that are offered to all other
Executive Vice Presidents of Company. Employee’s participation in any such
programs will be at the same rate as comparable level Executive Vice Presidents
of Company. Subject to any terms of this Agreement that may provide for more
favorable treatment, any such awards or grants shall be determined in accordance
with the terms and conditions of the plans, agreements and notices under which
such grants or awards were issued, subject to approval, and in a manner
determined, by Company’s Board of Directors (or any duly authorized committee
thereof) in its sole discretion.

(ii) Company shall grant to Employee an equity award that shall have an equity
value equal to $1,200,000.00. Based on the equity value on the date of grant,
forty percent (40%) of the equity award will be comprised of restricted stock
units (“RSUs”) (rounded to the nearest whole number of units), and the remaining
sixty percent (60%) of the equity award will be comprised of stock options
(“Stock Options”) (rounded down to the nearest whole share). The grant date of
the Stock Options and RSUs provided by this subsection shall be at the earliest
date in 2011 on which Company may make equity grants to its employees in
compliance with federal and state securities laws, including, without
limitation, insider trading restrictions, as mutually agreed upon by Company and
Employee and their counsel.

(iii) RSUs shall have the following vesting schedule: (A) fifty percent (50%) of
the RSUs shall vest on the second (2nd) anniversary from the date of grant;
(B) an additional twenty-five (25%) shall vest on the third (3rd) anniversary
from the date of grant; and (C) the remaining twenty-five percent (25%) shall
vest on the fourth (4th) anniversary from the date of grant, provided, that
Employee is employed with the Company on each applicable vesting date. If
Employee’s employment is terminated

 

3



--------------------------------------------------------------------------------

by the Company without Cause under paragraph 5.A or Employee resigns for Good
Reason under paragraph 5.E, then Employee shall be entitled to a pro-rata
vesting of any unvested RSUs outstanding that were provided to Employee (i) in
paragraph D(ii), and (ii) in the next grant of any RSUs provided to Employee
following the grant in paragraph D(ii) (based on the number of days Employee was
employed during the year of termination and divided by 365, and then multiplied
by the percentage of RSUs that would have vested on the next vesting date
following Employee’s termination of employment). All other RSUs shall be
forfeited on the date of Employee’s termination of employment.

(iv) Stock Options shall vest over four (4) years following the date of grant,
with twenty-five percent (25%) of such Stock Option vesting on the first
(1st) anniversary of the date of grant, and monthly thereafter, provided, that
Employee is employed with the Company on each applicable vesting date. If
Employee’s employment is terminated by the Company without Cause under paragraph
5.A. or Employee resigns for Good Reason under paragraph 5.E. within eighteen
(18) months after the date on which he commences employment with the Company,
then the Employee shall be entitled to a pro-rata vesting of any unvested
outstanding Stock Options (based on the number of days Employee was employed
during the year of termination and divided by 365, and then multiplied by the
percentage of Stock Options that would have vested on the next vesting date
following Employee’s termination of employment). Except as otherwise provided in
the preceding sentence, any Stock Option that is unvested on the date of
Employee’s termination for any reason shall be forfeited on such date of
termination.

(v) All equity awards shall be subject to approval by the Compensation Committee
of the Company’s Board of Directors and the terms and conditions of the
applicable equity award agreement and the Company’s applicable equity-based
incentive compensation plan.

E. Benefit Plans.

(i) Eligibility; Participation. During the Employment Term and as otherwise
provided herein, Employee shall be entitled to participate in any and all
employee health and other welfare benefit plans (including, but not limited to,
life insurance, health and medical, dental, and disability plans) and other
employee benefit plans, including, but not limited to, tax qualified retirement
plans established by Company from time to time for the benefit of employees of
Company. Employee shall be required to comply with the conditions attendant to
coverage by such plans and shall comply with and be entitled to benefits only in
accordance with the terms and conditions of such plans as they may be amended
from time to time. Nothing herein contained shall be construed as requiring
Company to establish or continue any particular benefit plan in discharge of its
obligations under this Agreement.

(ii) Enrollment. It will be necessary for Employee to make benefit elections
within

30 days of Employee’s hire date with Company. If Employee does not make an
election within the designated timeframe, Employee hereby agrees that he will be
enrolled into the benefits default plan and Employee will be responsible for any
associated costs. Employee benefits are subject to change at the sole discretion
of Company.

F. Vacation. The Employee shall be entitled to not less than five (5) weeks of
paid vacation each calendar year of his employment hereunder, in addition to
Company’s recognized holidays and personal days, as well as to such other
employment benefits that are or may be extended or provided to all other
executives at the Executive Vice-President level. The accrual and/or carry over
of paid vacation from one year to the next shall be in accordance with Company
policy applicable to the Company location where Employee’s principal office is
located as it may exist and change from time to time.

 

4



--------------------------------------------------------------------------------

G. Deductions from Salary, Bonus and Benefits. The Company may withhold from any
Base Salary, bonus, equity or other benefits payable to Employee all federal,
state, local, and other taxes and other amounts as permitted or required
pursuant to law, rule, or regulation.

5. Termination of the Employment Agreement.

A. Termination Without Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Employee’s employment and this Agreement
without Cause. If Company terminates Employee’s employment and this Agreement
without Cause, and, solely in exchange for Employee’s execution and delivery of
Company’s then standard separation agreement, which includes, among other
obligations, a full release of claims against Company and related entities and
persons (sample release language is attached hereto as Exhibit A, which language
may be modified by the Company in the future), within the time period specified
therein, and upon such agreement becoming effective by its terms, the following
terms shall apply:

(i) The Company will pay Employee an amount equal to eighteen (18) months of
Employee’s then current Base Salary, less applicable withholdings. This amount
will be paid in substantially equal installments commencing on the sixtieth
(60th) day following Employee’s termination of employment. These payments will
not be eligible for deferrals to Company’s 401(k) plan.

(ii) Subject to the terms of paragraph 4.B. herein, if Employee is terminated
between January 1 and March 15, a Bonus payment for the calendar year ending
prior to Employee’s termination (“Prior Year”) payable at the same rate that
continuing employees receive their Bonus payment, less applicable tax
withholdings, but in no event to exceed 100% of Employee’s target payout;
provided that (i) Company pays a Bonus to eligible employees under Company’s ABP
for the Prior Year, (ii) such Bonus has not already been paid to Employee at the
time of termination of Employee’s employment, and (iii) Employee was otherwise
eligible for such Bonus payment if Employee had remained employed through the
date of payout. This payment will be paid on the sixtieth (60th) day following
Employee’s termination of employment. This payment will not be eligible for
deferrals to Company’s 401(k) plan.

(iii) In addition, subject to the terms of paragraph 4.B. herein, (i) if
Employee is terminated within eighteen (18) months after the date on which he
commences employment with the Company, he will receive a one-time lump-sum
severance payment in an amount equal to 100% of the target Bonus payment
Employee would have received under the ABP for the current performance period
(equal to 100% of Employee’s then current Base Salary), less tax withholdings,
or (ii) if Employee is terminated more than eighteen (18) months after the date
on which he commences employment with the Company, he will receive a one-time,
lump-sum severance payment in an amount equal to the amount of the target Bonus
payment Employee would have received under the ABP for the current performance
period, prorated through the effective date of Employee’s termination of
employment, less tax withholdings. This payment will be paid on the sixtieth
(60th) day following Employee’s termination of employment. This payment will not
be eligible for deferrals to Company’s 401(k) plan.

(iv) If Employee elects group health plan continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Company will pay the
cost of Employee’s medical, dental and vision benefit coverage (“group health
coverage”) under COBRA for up to eighteen (18) months, in accordance with COBRA,
beginning the first day of the calendar month following Employee’s termination
of employment. Employee agrees that the Company may impute

 

5



--------------------------------------------------------------------------------

compensation income to Employee in an amount equal to 102% of the premium cost
for such group health coverage if necessary to avoid adverse income tax
consequences to Employee resulting from the application of Section 105(h) of the
Code to the Company’s payment of the cost of such group health coverage.

(v) The Company will provide Employee with the services of an executive
outplacement firm for eighteen (18) months to assist Employee in securing
employment following Employee’s separation from employment with the Company to
be paid via invoice to the firm directly.

(vi) If Employee’s separation agreement fails to become effective and
irrevocable prior to the sixtieth (60th) day following Employee’s termination of
employment, the Company will have no obligation to make the payments or benefits
provided by paragraphs 5.A.(i), (ii), (iii), (iv) and (v) herein, other than to
provide Employee with COBRA to the extent required by law.

(vii) Employee agrees to reasonably assist Company, in connection with any
litigation, investigation or other matter involving Employee’s tenure as an
employee, officer or director of the Company, including, but not limited to,
meetings with Company representatives and counsel and giving testimony in any
legal proceeding involving Company. Company will reimburse Employee for
reasonable out-of-pocket expenses incurred in rendering such assistance to
Company (not including attorney’s fees, unless required by federal, state or
local law). Furthermore, Employee agrees not to affirmatively encourage or
assist any person or entity in litigation against Company or its affiliates,
officers, employees and agents in any manner. This provision does not prohibit
Employee’s response to a valid subpoena for documents or testimony or other
lawful process or limit Employee’s rights that are not legally waivable;
however, Employee agrees to provide Company with prompt notice of said process.

(viii) Employee agrees not to make any disparaging or untruthful remarks or
statements about Company or its products, services, officers, directors, or
employees. Company agrees not to cause its officers or senior executives to make
on its behalf any disparaging or untruthful remarks or statements about
Employee’s employment with the Company following Employee’s termination from
employment. Nothing in this Agreement prevents Employee or Company from making
truthful statements when required by law, court order, subpoena, or the like, to
a governmental agency or body or in connection with any legal proceeding.

(ix) Employee shall not be entitled to notice and severance under any policy or
plan of Company (the payments set forth in this paragraph 5.A. being given in
lieu thereof) and Employee waives all participation in and claims under such
policies and plans;

(x) Employee agrees that if Employee breaches any of Employee’s obligations, to
the material detriment of Company, under paragraphs 5.A.(vii) or (viii), under
paragraphs 6 or 9 of this Agreement, under the Confidentiality Agreement, or
under the separation agreement described in this paragraph 5.A., Company has the
right to seek recovery of the full payments made to Employee under subparagraphs
5.A.(i), (ii) and (iii) above, and to obtain all other remedies provided by law
or equity.

B. Termination For Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Employee’s employment and this Agreement
for Cause, as this term is defined below, with or without prior notice to
Employee.

(i) For purposes of this Agreement, “Cause” means: (a) Employee’s conviction of,
or nolo contendere or guilty plea to, a felony (whether any right to appeal has
been or may be exercised);

 

6



--------------------------------------------------------------------------------

(b) Employee’s failure or refusal without proper cause to perform Employee’s
duties with Company, including Employee’s express obligations under this
Agreement, if such failure or refusal remains uncured for 30 days after written
notice to Employee specifically describing such failure or refusal; (c) fraud,
embezzlement, misappropriation, or material destruction of Company property by
Employee; (d) Employee’s breach of any statutory or common law duty of loyalty
to Company; (e) Employee’s violation of the Confidentiality Agreement or the
SBC; (f) Employee’s improper conduct substantially prejudicial to Company’s
business; (g) Employee’s failure to cooperate in any internal or external
investigation involving Company; or (h) Employee’s indictment (or its procedural
equivalent) for a felony alleging fraud, embezzlement, misappropriation or
destruction of Company property by Employee or alleging fraud, embezzlement, or
monetary theft by Employee with respect to another party.

(ii) If Company terminates Employee’s employment and this Agreement for Cause,
Company shall have no further obligation to Employee other than (a) to pay
Employee’s Base Salary and accrued unused vacation, in accordance with Company
policy, through the effective date of termination, and (b) with respect to any
rights Employee may have pursuant to any insurance or other benefit plans of
Company, but Employee will not be entitled to receive any bonus payments.

C. Death and Disability. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Employee’s employment and this Agreement
on account of Employee’s death or disability (as the term “disability” is
defined in Company’s long-term disability plan, but which definition must also
constitute a “disability” for purposes of Section 409A of the Code), and the
terms of this paragraph 5.C. shall apply to such termination. If Company
terminates Employee’s employment and this Agreement because of Employee’s death
or disability, Company shall have no further obligation to Employee or
Employee’s heirs other than (i) to pay Employee’s Base Salary through the
effective date of termination, (ii) to pay Employee an amount equal to eighteen
(18) months of Employee’s then current Base Salary, less applicable
withholdings, payable in a lump sum within thirty (30) days of the effective
date of Employee’s termination (which payment will not be eligible for deferrals
to Company’s 401(k) plan), (iii) subject to the terms of subparagraph 4.B
herein, to pay a Bonus payment, prorated through the effective date of the
termination of Employee’s employment, less applicable withholdings, payable in a
lump sum within thirty (30) days of the effective date of Employee’s termination
(which payment will not be eligible for deferrals to Company’s 401(k) plan), and
(iv) with respect to any rights or benefits Employee may have pursuant to any
insurance, benefit or other applicable plan of the Company, but Employee shall
not be entitled to receive any other bonus payments.

D. Resignation Not For Good Reason. Employee may resign employment with Company
at any time. If Employee resigns employment and such resignation does not
constitute a resignation for Good Reason within the meaning of paragraph 5.E
herein, Company shall have no further obligation to Employee other than (i) to
pay Employee’s Base Salary and accrued unused vacation, in accordance with
Company policy, through the effective date of the resignation, and (ii) with
respect to any rights Employee may have pursuant to any insurance or other
benefit plans of Company, but Employee will not be entitled to receive any bonus
payments.

E. Resignation for Good Reason. Employee also may resign employment with the
Company and terminate this Agreement for Good Reason, provided that the Employee
gives the Company written notice of the Good Reason condition within 60 days
from the initial existence of the Good Reason condition, which written notice
shall provide a 30-day period during which the Company may remedy the actions
that Employee has identified as the condition constituting grounds for a
resignation for Good Reason. If the Company has not remedied the Good Reason
condition within 30 days following such notice from the Employee, then the
Employee must resign his employment with the Company within 30 days of the end
of the remedy period or he will have forever waived his right to

 

7



--------------------------------------------------------------------------------

resign for Good Reason for such condition. Upon such a termination, the Employee
will be treated in accordance with paragraph 5.A herein, as if the Employee’s
employment had been terminated by the Company without Cause. As used herein,
“Good Reason” means: (i) Employee no longer reports directly to the CEO; (ii) a
relocation of the Employee’s principal office at the Company to a location that
is more than 50 miles from its location as of the date of this Agreement without
Employee’s written consent; (iii) material diminution in Employee’s duties,
responsibilities or authority; or (iv) a material diminution in the Employee’s
then Base Salary or a material diminution in the Employee’s target Bonus
opportunity.

6. Non-Competition Agreements and Restrictive Covenants.

A. Employee agrees to execute and abide by the enclosed Confidentiality
Agreement with Company, which is incorporated herein by reference. Any reference
in the Confidentiality Agreement to Employee’s “at will” employment status is
superseded by this Agreement.

B. Employee also agrees that, in addition to Employee’s obligations under the
Confidentiality Agreement, for twelve (12) months following termination of his
employment for any reason, Employee shall not, directly or indirectly,
participate in the ownership, control, or management of, or perform any services
for or be employed by Bloomberg, Demand Studios, Time Warner, Inc., Yahoo!,
Inc., Google, Inc., including its YouTube subsidiary, Microsoft Corporation,
IAC/Interactive Corp., News Corp, Viacom Inc. or Disney, or any of their
respective subsidiaries, affiliates or successors.

7. Representations and Warranties of Employee. Employee hereby represents and
warrants to Company as follows: (i) Employee has the legal capacity and
unrestricted right to execute and deliver this Agreement and to perform all of
his obligations hereunder; (ii) the execution and delivery of this Agreement by
Employee and the performance of his obligations hereunder will not violate or be
in conflict with any fiduciary or other duty, instrument, agreement, document,
arrangement, or other understanding to which Employee is a party or by which he
is or may be bound or subject; (iii) the execution and delivery of, and
Employee’s performance under, this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Employee prior to his employment with
the Company; (iv) the execution and delivery of, and Employee’s performance
under, this Agreement and as an employee of the Company does not and will not
breach any prior agreement not to compete with the business of any other
company; (v) Employee will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or other person or entity; (vi) Employee is not a party to any
other agreement that will interfere with Employee’s full compliance with this
Agreement; (vii) Employee will not enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement; and (viii) Employee
agrees to indemnify and hold the Company harmless from and against any and all
damages, claims, costs, and expenses, including reasonable attorneys’ fees,
based on or arising, directly or indirectly, from his willful breach of any
agreement or understanding between him and another person or company, as finally
determined by a court of competent jurisdiction; this includes, but is not
limited to, liability for the Company arising from or based on any confidential
or proprietary information or trade secrets Employee has obtained from sources
other than the Company and liability for the Company arising from or based on
any non-competition agreement that Employee has signed with any other business
or entity.

 

8



--------------------------------------------------------------------------------

8. Employment Obligations.

A. Company Property. All records, files, lists, including computer-generated
lists, drawings, documents, equipment, and similar items relating to Company’s
business that Employee shall prepare or receive from Company shall remain
Company’s sole and exclusive property. Upon termination of this Agreement, or
upon Company’s request, Employee shall promptly return to Company all property
of Company in his possession. Employee further represents that he will not copy,
cause to be copied, print out, or cause to be printed out any software,
documents, or other materials originating with or belonging to Company. Employee
additionally represents that, upon termination of his employment with Company,
he will not retain in his possession any such software, documents, or other
materials.

B. Cooperation. Employee agrees that during his employment he shall, at the
request of Company, render all assistance and perform all lawful acts that
Company considers necessary or advisable in connection with any litigation
involving Company or any director, officer, employee, shareholder, agent,
representative, consultant, client, or vendor of Company.

9. Arbitration. Except as provided in paragraph 10.B. herein or as otherwise
excluded herein, any dispute or controversy arising under or relating to this
Agreement and Employee’s employment hereunder (whether based on contract or tort
or other common law or upon any federal, state or local statute or regulation,
including, without limitation, claims of discrimination, harassment and
retaliation under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act and similar federal,
state and local fair employment practices laws) shall, at the election of either
Employee or Company, be submitted to JAMS for resolution in arbitration in
accordance with the then-current rules and procedures of JAMS for
employment-related disputes. Either party shall make such election by delivering
written notice thereof to the other party at any time (but not later than 30
days after such party receives notice of the commencement of any administrative
or regulatory proceeding or the filing of any lawsuit relating to any such
dispute or controversy), and thereupon any such dispute or controversy shall be
resolved only in accordance with the provisions of this paragraph 9. Any such
arbitration proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of arbitrators), pursuant to any available
streamlined or expedited (rather than a comprehensive) arbitration process and
in accordance with an arbitration process which, in the judgment of such
arbitrator, shall have the effect of reasonably limiting or reducing the cost of
such arbitration for both parties. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the courts of New York for this purpose;
provided, however, the parties may agree after the commencement of a proceeding
to hold the arbitration in another jurisdiction. If at the time any dispute or
controversy arises with respect to this Agreement JAMS is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS for purposes of this paragraph 9, and the arbitration will
be conducted in accordance with the then current AAA Employment Arbitration
Rules & Mediation Procedures.

10. Miscellaneous.

A. Captions. The section, paragraph and subparagraph headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

9



--------------------------------------------------------------------------------

B. Specific Remedy. In addition to such other rights and remedies as Company may
have at equity or in law with respect to any breach of this Agreement, if
Employee commits a material breach of any provision of this Agreement or the
Confidentiality Agreement, Company shall have the right and remedy to have such
provision specifically enforced by any court having competent jurisdiction, it
being acknowledged that any such breach or threatened breach will cause
irreparable injury to Company.

C. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof.

D. Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the jurisdiction of the Supreme Court of the State of New York, in
New York, New York, and the United States District Court for the Southern
District of New York in connection with any suit, action, arbitration or other
proceeding concerning the interpretation of this Agreement or enforcement of
paragraph 6 of this Agreement. Employee waives and agrees not to assert any
defense of lack of jurisdiction, that venue is improper, inconvenient forum, or
otherwise. Employee waives the right to a jury trial and agrees to accept
service of process by certified mail at Employee’s last known address.

E. Successors and Assigns. Neither this Agreement, nor any of Employee’s rights,
powers, duties, or obligations hereunder, may be assigned by Employee. This
Agreement shall be binding upon and inure to the benefit of Employee and his
heirs and legal representatives and Company and its successors. Successors of
Company shall include, without limitation, any company or companies acquiring,
directly or indirectly, all or substantially all of the assets of Company,
whether by merger, consolidation, purchase, lease, or otherwise, and such
successor shall thereafter be deemed “Company” for the purpose hereof.

F. Notices. All notices, requests, demands, and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class, registered
mail, return receipt requested, postage and registry fees prepaid, to the
applicable party and addressed as follows:

The Company:

AOL Inc.

770 Broadway,

New York, NY 10003

Attn: General Counsel

John Reid-Dodick:

At the address (or to the facsimile number) shown on the records of the Company
and also to:

Outten & Golden LLP

3 Park Avenue, 29th Floor

New York, NY 10016

Attn: Wendi S. Lazar, Partner

Addresses may be changed by notice in writing signed by the addressee.

 

10



--------------------------------------------------------------------------------

G. Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by Employee and the CEO or the General Counsel,
subject to, if necessary, approval of the Compensation Committee.

H. Waiver. Any waiver or consent from Company with respect to any term or
provision of this Agreement or any other aspect of Employee’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of Company
at any time or times to require performance of, or to exercise any of its
powers, rights, or remedies with respect to, any term or provision of this
Agreement or any other aspect of Employee’s conduct or employment in no manner
(except as otherwise expressly provided herein) shall affect Company’s right at
a later time to enforce any such term or provision.

I. Severability. If any provision of this Agreement is held to be invalid, the
remainder of this Agreement shall not be affected thereby.

J. Survival. Paragraphs 5.A., 5.C. and 5.E., and paragraphs 6, 7, 8, 9, 10 and
11 shall survive termination of this Agreement.

K. Entire Agreement.

(i). This Agreement, including Exhibit A and the Confidentiality Agreement,
embodies the entire agreement of the parties hereto with respect to its subject
matter and merges with and supersedes all prior discussions, agreements,
commitments, or understandings of every kind and nature relating thereto,
whether oral or written, between Employee and Company. Neither party shall be
bound by any term or condition of this Agreement other than as is expressly set
forth herein.

(ii). Employee represents and agrees that he fully understands his right to
discuss all aspects of this Agreement with his private attorney, that to the
extent he desired, he availed himself of this right, that he has carefully read
and fully understands all of the provisions of the Agreement, that he is
competent to execute this Agreement, that his decision to execute this Agreement
has not been obtained by any duress, that he freely and voluntarily enters into
this Agreement, and that he has read this document in its entirety and fully
understands the meaning, intent, and consequences of this Agreement.

L. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

M. Tax Withholding. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

11. Code Section 409A. This Agreement is intended to be exempt from Section 409A
of the Code, as amended and will be interpreted in a manner intended to reflect
that intention.

A. Notwithstanding anything herein to the contrary, if any amounts payable
pursuant to this Agreement are determined to be subject to Section 409A of the
Code, then with respect to such amounts: (i) if at the time of Employee’s
separation from service from Company, Employee is a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of the payment
of such amounts on account of such

 

11



--------------------------------------------------------------------------------

separation from service is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then Company will defer the
commencement of the payment of any such amounts hereunder (without any reduction
in such payments or benefits ultimately paid or provided to Employee) until the
date that is six months following Employee’s separation from service from the
Company (or the earliest date as is permitted under Section 409A of the Code),
and (ii) each payment of two or more installment payments made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. In administering the six-month delay requirement for
“specified employees” described in the foregoing sentence, the Company will
apply all applicable exceptions to the definition of “deferred compensation”
under income tax regulations and other guidance for Section 409A of the Code
published by the Internal Revenue Service and the U.S. Treasury Department,
including Treas. Reg. Sec. 1.409A-1(b)(9)(iii), and any payments under such
applicable exceptions shall be made to Employee prior to the expiration of the
six-months delay in accordance with the Agreement and Section 409A of the Code.
Any amounts of deferred compensation that are payable by reason of the
Employee’s termination of employment shall not be paid unless such termination
of employment also constitutes a “separation from service” for purposes of
Section 409A of the Code and references to the employee’s “termination,” or
“termination of employment” and words and phrases of similar meaning shall be
construed to require a “separation from service” for purposes of Section 409A of
the Code.

B. If any other payments of money or other benefits due to Employee hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax.

C. To the extent any reimbursements or in-kind benefits due Employee under this
Agreement constitutes “deferred compensation” under Section 409A of the Code,
any such reimbursements or in-kind benefits shall be paid to Employee in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

D. The Company shall consult with Employee in good faith regarding the
implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Employee with respect thereto.

(Signature Page to Follow)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  AOL INC. By:  

/s/ Julie Jacobs

Name:  

Julie Jacobs

Title:  

Executive Vice President and General Counsel

JOHN REID-DODICK

 

/S/ John B. Reid-Dodick



--------------------------------------------------------------------------------

EXHIBIT A        Release and Waiver

In exchange and consideration for the Company’s promises to me in paragraph 5.A.
of my Agreement dated December 1, 2011 and other valuable consideration, I, John
Reid-Dodick, agree to release and discharge unconditionally the Company and its
past and present subsidiaries, affiliates, related entities, successors,
predecessors, assigns, merged entities and parent entities, and its and their
respective past and present officers, directors, stockholders, employees,
benefit plans and their administrators and trustees, agents, attorneys,
insurers, representatives, affiliates, and all of their respective successors
and assigns, in their individual and official capacities, from any and all
claims, actions, causes of action, demands, obligations or damages of any kind
arising from my employment with the Company and my separation from employment or
otherwise, whether known or unknown by me, which I ever had or now have upon or
by reason of any matter, cause or thing, up to an including the day I sign this
Release and Waiver. Without limiting the generality of the foregoing, the claims
I am waiving include, but are not limited to, all claims arising out of or
related to any stock options held by me or granted to me by the Company; all
claims for unreimbursed business-related expenses (except in California); all
claims under Title VII of the Civil Rights Act of 1964, as amended; all claims
under the Worker Adjustment and Retraining Notification Act (WARN) and similar
state and local statutes, all as amended; all claims under the Americans with
Disabilities Act, as amended; all claims under the Age Discrimination in
Employment Act (“ADEA”), as amended; all claims under the Older Workers Benefit
Protection Act (“OWBPA”), as amended; all claims under the National Labor
Relations Act, as amended; all claims under the Family and Medical Leave Act and
similar state and local leave laws, all as amended; all claims under the
Employee Retirement Income Security Act, as amended (except with respect to
accrued vested benefits under any retirement or 401(k) plan in accordance with
the terms of such plan and applicable law); all claims under 42 U.S.C. § 1981,
as amended; all claims under the Sarbanes-Oxley Act of 2002, as amended; all
claims of discrimination, harassment, and retaliation in connection with my
employment, the terms and conditions of such employment and my separation from
employment under any federal, state and local fair employment,
non-discrimination or civil rights law or regulation, including, without
limitation, the New York State and City Human Rights Laws, the Texas Human
Rights law, the Illinois Human Rights Act, the Chicago Human Rights Ordinance,
the Cook County Human Rights Ordinance, the Illinois Equal Pay Act, and the
Illinois Worker’s Compensation Retaliation Law, all as amended; all claims of
whistle blowing and retaliation under federal, state and local laws, including,
without limitation, the New Jersey Conscientious Employee Protection Act and the
Illinois Whistleblower Act, as amended and applicable; all claims under other
analogous foreign, federal, state, and local laws, regulation, statutes and
ordinances; all claims under any principle of common law or sounding in tort or
contract; all claims concerning any right to reinstatement; and all claims for
any type of relief from the Company, whether foreign, federal, state or local,
whether statutory, regulatory or common law, and whether tort, contract or
otherwise, to the fullest extent permitted by law, through the date I sign this
Release and Waiver. Further, each of the persons and entities released herein is
intended to be a third-party beneficiary of this Agreement. This release of
claims does not affect or waive any claim for workers’ compensation benefits,
unemployment benefits, or other legally non-waivable rights or claims, my vested
rights, if any, in the Company’s 401(k) plan in accordance with the terms of
such plan and applicable law, or my rights to exercise any and all Company stock
options held by me that are exercisable as of the date of the termination of my
employment during the applicable period of exercise and in accordance with all
other terms of those options and the stock options plans, agreements, and
notices under which such options were granted, or claims related to the
enforcement of the Agreement. Additionally, nothing in this Release and Waiver
waives or limits my right to file a charge with, provide information to or
cooperate in any investigation of or proceeding brought by a government agency,
including without limitation the EEOC, (though I acknowledge I am not entitled
to recover money or other relief with respect to the claims waived in this
Waiver and Release).

I agree that I have been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, severance or termination pay, commissions, notice
period, and/or benefits to which I may have been entitled and that no other
remuneration or benefits are due to me, except the benefits I will receive under
paragraph 5.A. of my Agreement dated December 1, 2011. I affirm that I have had
no known workplace injuries or occupational diseases. I also represent that I
have disclosed to the Company any information I have concerning any fraudulent
or unlawful conduct involving the persons and entities I am releasing herein.



--------------------------------------------------------------------------------

Pursuant to the OWBPA, I acknowledge and warrant the following: (i) that I am
waiving rights and claims for age discrimination under the ADEA and OWBPA, in
exchange for the consideration described above, which is not otherwise due to
me; (ii) I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release and Waiver; (iii) I am not waiving
rights or claims for age discrimination that may arise after the effective date
of this Release and Waiver; (iv) I have been given a period of at least twenty-
one (21) days in which to consider this Release and Waiver and the waiver of any
claims I have or may have under law, including my rights under the ADEA and
OWBPA, before signing below; and (v) I understand that I may revoke the waiver
of my age discrimination claims under the ADEA and OWBPA within seven (7) days
after my execution of this Release and Waiver, and that such waiver shall not
become effective or enforceable until seven (7) days after the date on which I
execute this Release and Waiver. Any such revocation must be made in writing and
delivered by certified mail to both the Chairman & Chief Executive Officer and
the General Counsel of AOL Inc., at the following address: AOL Inc., 770
Broadway, New York, New York 10003. If I do not revoke my waiver of my age
discrimination claims under the ADEA and OWBPA according to the terms herein
within seven (7) days, the eighth day following my execution will be the
“effective date” of this Release and Waiver.

By signing below, I acknowledge that I have carefully reviewed and considered
this Release and Waiver; that I fully understand all of its terms; and that I
voluntarily agree to them.

 

 

John Reid-Dodick

Date:

 

15